o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-110000-10 number info release date uil the honorable mike thompson member u s house of representatives fort bragg district_office p o box fort brag california attention --------------------- dear congressman thompson i am responding to your correspondence dated date on behalf or your constituent ------------------------------------------------------------------------------ -------------------- asked about the employment status and federal tax withholding and information reporting requirements for volunteer firefighters as explained in detail below the law has historically provided and continues to provide that the information reporting requirements for payments to a volunteer firefighter differ depending on the individual firefighter’s status as an employee or an independent_contractor our interpretation of these provisions is well established and has remained constant over many years generally requests regarding employment status employer employee from taxpayers must be submitted to the appropriate internal_revenue_service irs office listed on the current form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding the ss-8 determination unit will apply the rules described below to the facts and other information submitted to make a determination of the workers status as an employee or independent_contractor if the service_recipient the firm requests the letter_ruling the firm will receive any issued letter_ruling a copy will also be sent to any identified workers if the worker requests the letter_ruling both the worker and the firm will receive any issued letter_ruling the letter_ruling will apply to any individuals engaged by the firm under substantially_similar circumstances the ss-8 determination unit will generally reconsider a ruling if the worker or the firm provides new facts information or materials that may alter a previous determination the internal_revenue_service appreciates the critical role volunteers at our nation’s fire departments play in maintaining public safety we appreciate that the potentially conex-110000-10 differing definitions of employee under the federal tax law and under the fair labor standards act the department of labor administers may create confusion for firefighting organizations for this reason the irs through its federal state and local_government division has worked to educate firefighting organizations about their tax obligations through various outreach programs the irs remains committed to partnering with firefighting organizations to help them correctly understand and apply the tax and reporting requirements the tax laws generally apply to volunteer firefighters in the same way they do to other workers in most cases the information reporting requirements for payments made or benefits provided to a worker depend on the worker’s status as either a common_law_employee or an independent_contractor non-employee the fact that a firefighter may be called a volunteer does not determine his or her status as an employee or an independent_contractor neither does it determine the nature of required federal information reporting the regulations that provide the criteria for determining a worker’s status as an employee or an independent_contractor for the federal_insurance_contributions_act fica tax and for federal_income_tax withholding purposes are found in sec_31_3121_d_-1 and sec_31_3401_c_-1 of the employment_tax regulations these regulations provide in general that if the worker provides services under the direction and control of the service_recipient the worker is considered an employee for employment_tax and related information reporting purposes the rules reflect common_law principles developed and affirmed over decades by the courts that govern irs policy in this area whether a worker is an employee or an independent_contractor for federal tax and related information reporting purposes is determined under the internal_revenue_code the code and the employment_tax regulations the fair labor standards act does not affect whether an individual is an employee for federal tax purposes thus a worker may be an employee for federal tax purposes and not an employee for fair labor standards act purposes the term wages for purposes of fica is all remuneration for employment with certain exceptions sec_3121 of the code the law provides a similar definition of wages for purposes of federal_income_tax withholding sec_3401 of the code an employer who pays wages to an employee must furnish the employee with a form_w-2 showing the_amount_of_wages paid sec_6051 of the code wages paid to workers who are independent contractors generally must be reported on a form misc sec_6041 of the code the law excepts from the definition of wages for fica tax purposes any benefit or payment that an employer can exclude from the gross_income of the employee under code sec_139b sec_3121 of the code the mortgage forgiveness debt relief act of enacted sec_139b of the code to provide members of qualified volunteer emergency response organizations including firefighters an exclusion from conex-110000-10 gross_income for certain state_or_local_tax benefits or payments these benefits or payments may be in the form of reimbursement or otherwise but the exclusion can not exceed dollar_figure a month the law provides a similar exception from wages for income_tax_withholding purposes sec_3401 of the code in short employers do not have to report on form_w-2 or form 1099-misc any payments made or benefits provided to volunteer firefighters that are excluded from income under sec_139b however employers must report on form_w-2 or form1099-misc amounts that are not excludable under sec_139b or any other code provision depending on the status of the volunteer firefighter as an employee or independent_contractor as mentioned earlier the federal state and local_government division fslg has worked diligently to assist firefighter organizations around the country in their efforts to understand and comply with the requirements of the tax law they have conducted numerous meetings and outreach events with volunteer firefighter organizations the fslg division has written articles on the tax treatment of compensation paid to firefighters and has made the information available on the irs website in the fslg division wrote an article for the international association of fire chiefs iafc to use in its newsletter the irs is committed to continuing to work with firefighter organizations to help them understand and apply the federal tax laws i am enclosing irs publication independent_contractor or employee the article that appeared in the iafc newsletter and the firefighter fact sheet that appears on our website i hope these items are of assistance in your response to chief wilson i appreciate and share your interest in this subject and in the well-being of firefighting organizations the irs is committed to continue to help firefighting organizations understand and apply the longstanding federal tax policy on the proper classification of workers if you have further questions please call me at -------------------- or -----------------at -------- ------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities enclosures
